Citation Nr: 1703749	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and April 2012 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2015 statement, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in a statement dated February 2016, the Veteran withdrew this hearing request; thus, his request is deemed withdrawn.


FINDING OF FACT

On the record, the Veteran expressly withdrew his appeal for entitlement to an increased disability rating in excess of 70 percent for PTSD with alcohol dependence in a May 2015 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal for entitlement to an increased disability rating in excess of 70 percent for PTSD with alcohol dependence have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

By way of a May 2015 written statement, the Veteran expressly withdrew his appeal for entitlement to an increased disability rating in excess of 70 percent for PTSD with alcohol dependence.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and this issue is dismissed.


ORDER

The claim of entitlement to an increased disability rating in excess of 70 percent for PTSD with alcohol dependence has been properly withdrawn from this appeal by the Veteran, and this issue is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


